Dismissed and Memorandum Opinion filed March 19, 2019.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-19-00151-CR

                KENNEDY KENECHUKWU OGUCHI, Appellant

                                               V.
                          THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court at Law No. 2
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-CCR-194939

                              MEMORANDUM OPINION


       Appellant was convicted of unlawful restraint and sentenced to 60 days in jail
on September 20, 2018. Appellant filed an untimely motion for new trial. See Tex.
R. App. P. 21.4.1 Therefore, appellant’s notice of appeal was due by October 22,


       1
         Texas Rule of Appellate Procedure 21.4 requires a motion for new trial to be filed within
30 days of the date sentence is imposed or suspended in open court. In this case, sentence was
imposed September 20, 2018 but the judgment was not signed until October 5, 2018. Appellant
filed a motion for new trial on November 5, 2018, which would have been timely if sentence had
2018. See Tex. R. App. P. 26.2(a)(1).

       A court of appeals may grant an extension of time if, within fifteen days after
the deadline for filing the notice of appeal, the party files (a) the notice of appeal in
the trial court, and (b) a motion for extension of time in the court of appeals. See
Tex. R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2). Appellant filed his notice
of appeal on February 5, 2019. Appellant’s notice of appeal was not filed within the
fifteen-day period provided by Texas Rule of Appellate Procedure 26.3.

       A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not filed timely, the court of appeals can take no action other than to dismiss
the appeal for lack of jurisdiction. See id.

       Accordingly, the appeal is dismissed.



                                       PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




been imposed on the same date as the judgment was signed. In any event, if appellant had filed a
timely motion for new trial his notice of appeal would still be untimely. See Tex. R. App. P.
26.2(a)(2).

                                               2